DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 8 respectively of U.S. Patent No. 10779544. Although the claims at issue are not identical, they are not patentably distinct from each other because The claims from issued patent anticipate the claims from the patent application.
Claim 1 or the issued patent discloses: A cooking or baking oven, comprising: a hood  having a vent outlet (equivalent to an exhaust vent) (cl. 1); a cooking chamber; a rack positioned in the cooking chamber; a heating chamber separated from the cooking chamber; a fuel burner (cl. 4); a fuel burner blower operably coupled to the fuel burner; a burner tube including an interior volume and having an inlet end and an outlet end, the inlet end coupled to the fuel burner (cl. 4); a flue including an interior volume and having an inlet end coupled to the outlet end of the burner tube and an outlet end coupled to the hood, the flue having an opening; and a damping system including: a damper lid coupled to the flue, the damper lid moveable between an open position and a closed position, the damper lid in the closed position covering the opening; a damper motor; and a damper arm coupled to the damper lid and the damper motor, the damper motor rotatably moving the damper arm to move the damper lid between the open and closed positions (cl. 1), wherein the interior volume of the burner tube and the interior volume of the flue defines a purge volume (cl. 5) when the damper lid is in the closed position (cl. 1), the purge volume being less than an internal volume of the heating chamber and the cooking chamber (cl. 6).
Wherein, the bold text shows the limitations of Claims 1 and 4-6 of the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins [4418615], further in view of Cresswell [4175695].
With respect to claim 1, Higgins discloses: A direct fire cooking or baking oven, comprising: a flue (72); a hood (48) having an exhaust vent (50); a damping system [see FIG 7] operable between a purge configuration and an operation configuration, the damping system including: a damper lid (49) coupled to the flue, the damper lid moveable between an open position in the operation configuration and a closed position in the purge configuration [col 7, line 60-col 8, line 2]; a damper motor (53); and a damper arm (51, 57) coupled to the damper lid and the damper motor, the damper motor rotatably moving the damper arm to move the damper lid [see FIGs 1, 3, 5, col 4, line 39-col 5, line 63]. Higgins offers evidence of performing a purging function for the cooking appliance [col 7, line 45-59].
Higgins does not disclose: wherein when the damping system is in the purge configuration, the damper arm moves the damper lid to the closed position to purge unburned combustion gases through the exhaust vent via the flue, and when the damping system is in the operation configuration, the damper arm moves the damper lid to the open position to allow combustion gases to flow.
Cresswell makes up for the deficiencies of Higgins by teaching: a damping system (10), having a lid (32), and control arm (34) as similarly claimed, wherein when the damping system is in the purge configuration, the damper arm moves the damper lid to the closed position to purge unburned combustion gases through the exhaust vent via the flue, and when the damping system is in the operation configuration, the damper arm moves the damper lid to the open position to allow combustion gases to flow [see FIG 1, col 3, line 63-col 4, line 8].
It would have been obvious at the time of filing the invention to modify the exhaust system of Higgins with the teachings of Cresswell because Cresswell teaches an temperature controlled exhaust system which evacuates smoke for purging of a closed-positioned damper in a situation needed for cooling down, similarly to one needed in Higgins.
Higgins further disclose: 
{cl. 2} The direct fire cooking or baking oven of claim 1, comprising: a cooking chamber (14); and a heating chamber (12) separated from the cooking chamber [see FIG 1], wherein when the damping system is in the operation configuration, the damper arm moves the damper lid to the open position to move combustion gases from the heating chamber to the cooking chamber [col 5, line 10-25].
{cl. 3} The direct fire cooking or baking oven of claim 2 wherein the cooking chamber includes one or more inlets (52) to circulate heated air from the cooking chamber into the heating chamber [col 5, line 26-46].
{cl. 4} The direct fire cooking or baking oven of claim 1, comprising: a fuel burner (76); and a burner tube (81) having an inlet end and an outlet end, the inlet end coupled to the fuel burner and the outlet end coupled to the flue [see FIG 4].
{cl. 5} The direct fire cooking or baking oven of claim 4 wherein the burner tube and the flue each have an interior volume, the interior volumes of the flue and the burner tube collectively defining a purge volume [see FIG 4].
{cl. 7} The direct cooking or baking oven of claim 1, comprising: a fuel burner blower (16, 17) which is operable to draw in fuel from a fuel source and air from an air source, the fuel and air being mixed in the fuel burner blower to provide the combustion gases [col 4, line 54-63].
{cl. 8} The direct cooking or baking oven of claim 1, comprising: a fan (56) configured to draw heated air into an upper chamber, the heated air flowing from the upper chamber to a cooking chamber [see FIG 3].
{cl. 9} The direct cooking or baking oven of claim 1, comprising: one or more sensors (79) positioned adjacent to the flue, the one or more sensors operable to detect purging of unburned combustion gases [see FIG 4].
{cl. 10} The direct cooking or baking oven of claim 1, comprising: a draft inducing apparatus (64, 66) having a draft inducing blower (74), the draft inducing blower drawing the unburned combustion gases to the exhaust vent [see FIG 5, col 5, line 47-63].
With respect to claim 11, Higgins discloses: A cooking management system comprising: a cooking or baking oven including a cooking chamber (14) and a heating chamber (12), the cooking or baking oven including [see FIG 1]: a flue (72); a hood (48) having an exhaust vent (50); a damping system [see FIG 7] operable between a purge configuration and an operation configuration, the damping system including: a damper lid (49) coupled to the flue, the damper lid moveable between an open position in the operation configuration and a closed position in the purge configuration [col 7, line 60-col 8, line 2]; a damper motor (53); and a damper arm (51, 57) coupled to the damper lid and the damper motor; and a controller (34) operably coupled to the damper motor [see FIGs, 1, 3, 5 and 9, col 4, line 39-col 5, line 63]. The controller of Higgins causes the damper to move.
Higgins does not disclose: the damper motor to move the damper arm to move the damper lid to the closed position to purge unburned combustion gases through the exhaust vent via the flue when in the purge configuration, and the damper motor to move the damper arm to move the damper lid to the open position to allow combustion gases to flow when in the operation configuration.
Cresswell makes up for the deficiencies of Higgins by teaching: a damping system (10), having a lid (32), and control arm (34) as similarly claimed, wherein the damper motor to move the damper arm to move the damper lid to the closed position to purge unburned combustion gases through the exhaust vent via the flue when in the purge configuration, and the damper motor to move the damper arm to move the damper lid to the open position to allow combustion gases to flow when in the operation configuration [see FIG 1, col 3, line 63-col 4, line 8].
It would have been obvious at the time of filing the invention to modify the exhaust system of Higgins with the teachings of Cresswell because Cresswell teaches an temperature controlled exhaust system which evacuates smoke for purging of a closed-positioned damper in a situation needed for cooling down, similarly to one needed in Higgins.
Higgins further discloses:
{cl. 12} The cooking management system of claim 11, comprising: a draft inducing blower (74) operably coupled to the controller, wherein the controller, in the purge configuration, causes the draft inducing blower to draw unburned combustion gases to the exhaust vent [see FIG 5, col 5, line 47-63].
{cl. 13} The cooking management system of claim 11, comprising: a fuel burner blower (16, 17) which is operably coupled to the controller to draw in fuel from a fuel source and air from an air source, the fuel and air being mixed in the fuel burner blower to provide the combustion gases [col 4, line 54-63].
{cl. 14} The cooking management system of claim 11, comprising: a burner tube (81) having an interior volume, the burner tube coupled to the flue [see FIG 4].
{cl. 15} The cooking management system of claim 14 wherein the flue has an interior volume, the interior volumes of the flue and the burner tube collectively defining a purge volume [see FIG 5].
{cl. 18} The cooking management system of claim 11 wherein the controller (44) is configured to maintain an internal temperature of the cooking or baking oven within a threshold range [see FIG 9, col 6, line 57-68].
{cl. 19} The cooking management system of claim 18, comprising: one or more sensors (79) communicably coupled to the controller, the one or more sensors providing output signals to the controller indicative of the internal temperature [col 4, line 54-col 5, line 2].
{cl. 20} The cooking management system of claim 19 wherein the controller is operably coupled to a fuel burner blower, the controller, in response to the output signals of one or more sensors, adjusting a speed of the fuel burner blower to maintain the internal temperature of the cooking or baking oven within the threshold range [col 4, line 54-col 5, line 2.
Allowable Subject Matter
Claims 6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nijihawan et al [4477910] is considered pertinent art because it shows similar structural details and provides motivation for replacing air during purging [col 6, line 22-36]. Grostick et al [4017024] is considered pertinent art because of a similar damping system as claimed [see FIG 3, col 5, line 36-46].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
12/1/2022